DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

 Response to Amendment
3.	This office action is responsive to applicant’s amendment filed on 09/21/2022. Claims 1-6, 9 were pending. Claim 1 was amended. Claims 7-8 were cancelled. 

Response to Arguments
4.	Regarding to previous ground of rejection under 35 U.S.C 102, the applicants stated:
	“Thus, Cheng teaches that damaged regions can occur on the surfaces of the substrate.
Cheng, Fig. 2 (see items 201 and “x”).
However, Cheng is evidently silent regarding forming a damage layer in an etched
sidewall portion of the semiconductor material with a plasma formed by a gas containing a light
element, as now recited in Claim 1.
Therefore, Cheng is not seen as teaching or suggesting Applicant’s particular method as
recited in Claim 1.”
The applicant’s amendment along with the remark were persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102 as being anticipated by Cheng.  However upon further consideration, a new ground of rejection under 35 U.S.C as being unpatentable over Chang in view of Posseme as discussed below.  Specifically, As to claim 1, Cheng fails to disclose the forming a damage layer on the semiconductor material with a plasma formed by a light element.  However, Cheng clearly teaches that the damage layer is formed in an etched sidewall of the semiconductor material using a hydrogen containing gas such as HBr (See Fig 2, col. col. 4 lines 20-40; lines 56-67; Fig 2).  Posseme teaches to form a damage layer (modification in the layer) by using a plasma generate using hydrogen gas or a helium gas (See paragraph 0148-0179; Note: hydrogen gas or helium gas read on applicant’s limitation “a gas containing a light element”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheng in view of Posseme by forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas because this improves etching selectivity, and precision of etching (See paragraph 0150).
	A new ground of rejection under 35 U.S.C 112(b) was set forth as discussed below with respect to claims 1, 2-6, 9.  Specifically, in line 5 of claim 1, the term “light” is a relative term which renders the claim indefinite.  Claims 2-6, 9 are rejected under 35 U.S.C 112(b) because they directly or indirectly depend on indefinite claim 1.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "light" in line 5 of claim 1 is a relative term which renders the claim indefinite. The term "light" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification describes properties of the “light” element (see page 16, lines 20-23) and provides examples of a light element as “hydrogen, helium, or the like” (page 18, lines 21-22). It is unclear if elements other than hydrogen and helium can also be considered light, and how one defines an element as light. The claims are not limited to examples in the specification. Therefore, the metes and bounds of the claims are unclear.
Claims 2-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depends on indefinite claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-3, 5, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 9,799,702 B2) in view of Posseme (US 2016/0035581 A1).
As to claim 1, Cheng discloses a semiconductor device manufacturing method (including deep trench isolation structures, col. 1, lines 1-22), comprising the steps of:
etching a semiconductor material 101 (e.g., a compound semiconductor such as GaAs, GalnAsP col. 3, lines 1-5) using a plasma (col. 4, lines 7-10) (to form trenches 201, Fig. 2);
forming a damage layer in an etched sidewall portion (symbolized by the “x” signs in Fig. 2, col. 4, lines 57-61) on the semiconductor material with a plasma formed by a gas (col. 4 lines 20-40; lines 56-67; Fig 2);
removing the damage layer (“damage removal step” col. 5, lines 1-3, Fig 3).
As to claim 1, Cheng fails to disclose the forming a damage layer on the semiconductor material with a plasma formed by a light element.  However, Cheng clearly teaches that the damage layer is formed in an etched sidewall of the semiconductor material using a hydrogen containing gas such as HBr (See Fig 2, col. col. 4 lines 20-40; lines 56-67; Fig 2).  Posseme teaches to form a damage layer (modification in the layer) by using a plasma generate using hydrogen gas or a helium gas (See paragraph 0148-0179; Note: hydrogen gas or helium gas read on applicant’s limitation “a gas containing a light element”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheng in view of Posseme by forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas because this improves etching selectivity, and precision of etching (See paragraph 0150).
As to claim 2, Cheng discloses the step of removing the damage layer is performed by wet etching (col. 5, lines 21-22).
As to claim 3, Cheng discloses the semiconductor is a compound of semiconductor material such as GaAs, GalnAsP (See col. 3, lines 1-5).
Regarding to claim 5, Cheng fails to disclose forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas. However, Cheng clearly teaches to form a damage layer using a hydrogen containing gas such as HBr (col. 4 lines 30-40, lines 57-67). Posseme teaches to form a damage layer (modification in the layer) by using a plasma generate using hydrogen gas or a helium gas (See paragraph 0148-0179). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheng in view of Posseme by forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas because this improves etching selectivity, and precision of etching (See paragraph 0150).
Regarding to claim 9, Cheng fails to disclose the step of removing the damage layer is performed by using a plasma. However, Cheng clearly teaches the step of removing the damage layer is performed using wet etching (col. 5 lines 15-30). Posseme teaches to remove the damage layer (modification layer) by using either wet etching or plasma etching (See paragraph 0183-0198, Fig 12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Cheng in view of Posseme by using plasma to remove the damage layer because equivalent and substitution of one for the other would produce an expected result.

12.	Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 9,799,702 B2) in view of Posseme et al. (US 2016/0035581 A1) as applied to claims 1-3, 5, 9 above, and further in view of Autier et al (FR 2633451 Al).
As to claim 4, Cheng discloses dry etching which may include chlorine (Cl2; See col. 4, line 35), but fails to disclose the cited mixture gas of chlorine gas and a hydrogen gas, or a mixture gas of a chlorine gas, a hydrogen gas and a methane gas. Autier teaches that GaAs or GalnAsP materials may be etched with a gas mixture comprising chlorine gas, hydrogen gas and methane gas (see abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a mixture chlorine gas, hydrogen gas and methane gas in the method of Cheng and Posseme because Autier teaches it is a useful gas for semiconductor materials such as GaAs or GalnAsP materials, and it is expected to give the predictable result of an etched GaAs or GalnAsP material.

Regarding to claim 6, Cheng fails to disclose forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas. However, Cheng clearly teaches to form a damage layer using a hydrogen containing gas such as HBr (col. 4 lines 30-40, lines 57-67). Posseme teaches to form a damage layer (modification in the layer) by using a plasma generate using hydrogen gas or a helium gas (See paragraph 0148-0179). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheng in view of Posseme and Autier by forming the damage layer is performed by using a plasma generated using a hydrogen gas or a helium gas because this improves etching selectivity, and precision of etching (See paragraph 0150).

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713